Citation Nr: 0206620	
Decision Date: 06/20/02    Archive Date: 06/27/02

DOCKET NO.  95-00 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

Entitlement to the assignment of a higher initial rating for 
low back disability, currently evaluated as 20 percent 
disabling.  

(The issue of entitlement to service connection for bladder 
dysfunction, claimed to be secondary to the veteran's 
service-connected back disability will be the subject of a 
later decision.)



REPRESENTATION

Appellant represented by:	American Red Cross



WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
August 1979.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a January 1992 rating decision by 
which the RO assigned an initial 20 percent evaluation for 
chronic low back pain syndrome with history of injury.  The 
Board denied the veteran's appeal for a higher evaluation in 
a November 1996 decision.  The veteran appealed that decision 
to the United States Court of Veterans Appeals (now the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court).  In January 1999, the Court vacated 
the Board's November 1996 decision and remanded the matter 
for further development.  The case is now before the Board 
following development made pursuant to its May 2000 remand.  

With respect to the issue of entitlement to a higher initial 
evaluation for the service-connected back disability, I note 
that in Fenderson v. West, 12 Vet. App. 119 (1999) the Court 
held, in part, that the RO never issued a statement of the 
case concerning an appeal from the initial assignment of a 
disability evaluation, as the RO had characterized the issue 
in the statement of the case as one of entitlement to an 
increased evaluation.  Fenderson involved a situation in 
which the Board concluded that the appeal as to that issue 
was not properly before it, on the basis that a substantive 
appeal had not been filed.  The Court remanded the matter to 
the Board for the issuance of a statement of the case, which 
would thereby give the appellant another opportunity to file 
a timely substantive appeal.  

The veteran's case may be distinguished from the facts in 
Fenderson, first because the substantive appeal with respect 
to the issue of the evaluation of the back disability was 
filed in a timely manner.  Second, the statement of the case 
and supplements thereto did provide the appropriate, 
applicable law and regulations and an adequate discussion of 
the basis for the RO's assigned rating.  Third, although the 
statement of the case identified the issue as "Entitlement 
to an increased rating for service connect low back 
condition, currently evaluated as 20% disabling", I note 
that the Court did not recommend special language to identify 
claims for a higher initial rating for service-connected 
disability.  It is clear that the veteran has expressed 
disagreement with the original rating.  Accordingly, there is 
no need to remand for clarification of the nature of the 
issue on appeal.  

In a statement received in April 1999, the veteran claimed 
that medication used to treat her back disability caused 
gastritis.  In a March 2001 statement, she raised the issue 
of secondary service connection for genital atrophy.  These 
matters are referred to the RO for appropriate action.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for bladder dysfunction, 
claimed to be secondary to the veteran's service-connected 
back disability, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran's service-connected back disability is 
manifested by pain, muscle spasm, narrowing of the L5-S1 
joint space, marked limitation of motion during periods of 
exacerbation and motion limited to 65 degrees of flexion, 
zero degrees of extension, 15 degrees of lateral flexion on 
the left and 20 degrees of lateral flexion on the right, but 
without abnormal mobility on forced motion.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for low back disability have not been satisfied.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107, 7104 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.159, 3.326, 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Codes 5292, 
5293, 5295 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  Service connection was originally granted for a 
low back disorder in a December 1991 Board decision.  A 
January 1992 rating decision assigned a 20 percent evaluation 
under 38 C.F.R. § 4.71a, Code 5295, which pertains to the 
rating of lumbosacral strain.  

A 20 percent rating is warranted for lumbosacral strain 
manifested by muscle spasm with extreme forward bending and 
unilateral loss of lateral motion of the spine in a standing 
position.  The next higher evaluation of 40 percent requires 
severe lumbosacral strain; with listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes or narrowing or 
irregularity of joint spaces or some of the above with 
abnormal mobility on forced motion.  In the veteran's case, 
some, but not all, of the criteria for severe lumbosacral 
strain have been shown, but the veteran does not have 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Code 
5295.  Thus, the veteran does not satisfy the rating criteria 
for the next higher evaluation of 40 percent.  

Physical examinations have not shown listing or scoliosis of 
the spine, positive Goldthwait's or osteoarthritic changes.  
The veteran does have a history of muscle spasms shown on 
private treatment records dated in the early 1990s.  In 
addition, marked limitation of motion has been demonstrated 
during episodic exacerbations of the veteran's back symptoms.  
For example, the veteran had increased symptoms in September 
1995 after helping her sister move.  In May 1996, marked 
limitation of motion was noted primarily on extension.  
However, the February 1993 and October 2000 VA orthopedic 
examinations did not show a markedly restricted range of 
motion.  Also, X-ray examination conducted in February 1993 
showed some evidence of joint space narrowing at the L5-S1 
level.  In addition, the most recent examination did not 
reveal the presence of any neurological deficits due to the 
service-connected back disability.  

With respect to limitation of motion, an evaluation of 20 
percent is afforded for moderate limitation of motion.  The 
next higher evaluation of 40 percent requires severe 
limitation of motion.  38 C.F.R. § 4.71a, Code 5292.  
However, in this case, the veteran has not shown more than 
moderate limitation of motion.  For example, at the February 
1993 VA examination, the veteran demonstrated active flexion 
of the lumbar spine to 85 degrees; hyperextension was to -5 
degrees.  Lateral bending was to 15 degrees bilaterally.  At 
the veteran's most recent VA examination, in September 2000, 
she showed no more than moderate limitation of motion in the 
lumbosacral spine.  She demonstrated flexion to 65 degrees, 
extension to zero degrees, and lateral flexion on the left to 
15 degrees and on the right to 20 degrees.  

It is very important to note that a May 2001 rating decision 
reclassified the veteran's service-connected low back 
disability as degenerative disc disease of the lumbosacral 
spine and confirmed and continued the 20 percent rating under 
a different diagnostic code -- Code 5293,  for intervertebral 
disc syndrome.  The veteran's current disability picture has 
not been shown to be productive of more than moderate 
intervertebral disc syndrome, manifested by recurring 
attacks.  This is the level of disability required for the 
current rating of 20 percent.  The next higher evaluation of 
40 percent requires severe intervertebral disc syndrome with 
intermittent relief.  A higher schedular evaluation of 60 
percent would require evidence of pronounced intervertebral 
disc syndrome, not shown in the present case.  The veteran 
has not shown more than moderate intervertebral syndrome.  
Furthermore, she has not demonstrated persistent symptoms 
compatible with sciatic neuropathy with characteristic pain.  
And, while she has a history of demonstrable muscle spasm, 
there is no evidence of absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, little intermittent relief.  In fact, no evidence of 
neurological deficit was shown on the most recent 
examination.  

In addition, I note that Diagnostic Code 5293, intervertebral 
disc syndrome, involves loss of range of motion because the 
nerve defects and resulting pain associated with injury to 
the sciatic nerve may cause limitation of motion of the 
cervical, thoracic, or lumbar vertebrae.  VAOPGCPREC 36-97 
(December 12, 1997).  A separate compensable evaluation for 
limitation of motion is therefore not appropriate in this 
case as the manifestations are not separate and distinct 
conditions.  Rather, they are duplicative or overlapping.  As 
such the assignment of a separate compensable rating is 
contrary to the rules prohibiting pyramiding.  See 38 C.F.R. 
§ 4.14; cf. Esteban v. Derwinski, 6 Vet .App. 259, 262 
(1994)(veteran entitled to combine separate 10 percent 
ratings when none of the symptomatology is duplicative or 
overlapping, but rather is distinct and separate: 
disfigurement, painful scars, and muscle damage resulting in 
functional limitation).  

The Board has also considered whether the veteran has 
demonstrated the functional loss due to pain that would be 
equivalent to a higher evaluation.  38 C.F.R. §§ 4.40, 4.45, 
4.59; De Luca v. Brown, 8 Vet. App. 202 (1995).  

Factors listed in 38 C.F.R. § 4.45 include less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  

In this case, the veteran's predominant complaint is related 
to back pain. A change of position after inactivity is 
reportedly painful.  She reports that pain in her back 
originates about the level of her waist and radiates 
downward.  Pain is most severe at the time of awakening and 
diminishes gradually thereafter.  The veteran reports that 
she feels her best eight hours after awakening.  She states 
that back pain is aggravated by any activity requiring 
twisting motion, bending, heavy lifting, climbing in and out 
of vehicles, or prolong standing.  Symptoms are relieved by 
muscle relaxants, exercise, heat, a back brace and creams.  
This information was provided in a statement received from 
the veteran in April 1999 and in testimony at a March 1996 
Travel Board hearing.  

Statements have been received by the veteran's family and 
acquaintances that show her daily activities are limited by 
pain.  For example, it is noted that veteran can no longer 
vacuum, sweep, mop, stand to cook, or bend to lift laundry or 
to garden due to back pain.  Also, she is now precluded from 
playing sports, taking long walks, sitting to sew, and 
working with the youth group in her church.  It is also 
reported that she has objective signs of painful motion in 
her facial expression, groaning and slow movement.  

Objective evidence of pain on motion was noted at the 
February 1993 VA examination, at which time the veteran 
complained of pain on hyperextension.  The report of the 
September 2000 VA examination shows that the veteran reported 
that had severe pain bending backward.  However, during the 
examination of her range of motion, it is noted that she did 
not offer any complaints.  The examiner noted in addition 
that she was able to walk on heels and toes, stand on either 
foot, squat and arise from squatting position without any 
complaints of pain.  In addition, she was able to maneuver to 
remove her shoes and socks without difficulty.  The examiner 
commented that during periods of flare-ups the veteran may 
experience limitations in her functional capacity, severe low 
back pain, and further limitation of motion.  However, 
neither the medical records and reports nor the veteran's 
statements show the presence of such factors as painful 
motion, weakened or abnormal movement, excess fatigability; 
incoordination, swelling, deformity, atrophy of disuse, 
instability of station, disturbance of locomotion, or 
interference with sitting, standing, or weight-bearing to a 
degree that would warrant the assignment of a rating higher 
than the current 20 percent evaluation.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.  

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate and the evidence does not disclose an 
exceptional disability picture in this case.  The veteran has 
not required recent hospitalization, nor has she required 
routine therapy or outpatient treatment that would result in 
disruption of a work schedule to an inordinate degree.  

Concerning interference with employment, the record contains 
a statement from a former employer of the veteran.  This 
person, for whom the veteran worked as a baker in 1997, 
indicated that the veteran was terminated by mutual agreement 
due to her pain, fatigue, slowness and side affects from 
medication associated with her service-connected back 
disability.  It was reported that the veteran had frequent 
doctor's appointments and was unable to lift the 20 to 50 
pounds required for her to successfully complete her job.  
She required fewer and easier duties, frequent absences, and 
more rest periods.  In contrast, in connection with a United 
States Postal Service preemployment examination, she reported 
in February 1998 that she did not have a disorder or medical 
impairment that could interfere in any way with the full 
performance of duties of the position for which she was 
applying.  Also, a September 2000 VA examination report 
indicates that she worked at various jobs until July 2000.  
Although her back disability apparently affected her ability 
to perform the baker job in 1997, the record as a whole does 
not show that her service-connected back disability alone 
produces marked interference with her employment.  Thus, 
consideration of an extraschedular rating is not now 
warranted.  

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted, as Public 
Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  This new 
statute amended and clarified VA's duty to assist claimants 
in the development of the facts relevant to their claims, and 
is applicable to claims pending at the time of its enactment, 
including the present claims before the Board.  Accordingly, 
the Board must assess whether the development of the 
veteran's claims and appeal has been sufficient to meet the 
enhanced obligations embodied in the VCAA.  In addition, on 
August 29, 2001, the Agency promulgated regulations to 
implement the statutory provisions.  66 Fed. Reg. 45260 
(August 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326).  

I find that VA has made reasonable efforts to help the 
claimant obtain evidence necessary to substantiate her claim.  
In particular, I note that VA has obtained records in the 
custody of VA and private treatment records identified by the 
veteran.  All available treatment reports have been 
associated with the veteran's claims folder.  She has not 
identified any other sources of medical treatment.  Although 
she requested in March 2001 that recent electromyography and 
nerve conduction studies be performed, the September 2000 VA 
examination considered such previous studies, finding no 
radiculopathy, and no neurological deficit was found on 
current examination.  

The veteran has been afforded the proper notices concerning 
how to prevail on the issue of entitlement to higher ratings.  
For example, the statement of the case provided her with the 
statement of facts, law and regulations and reasons and bases 
for the denial of benefits.  A June 2001 supplemental 
statement of the case addresses more current evidence 
received into the record, including the results of the 
October 2000 VA examination.  In addition, in a March 2001 
letter, the veteran was advised of the change in the law and 
new requirements under the VCAA.  

The veteran has been provided numerous opportunities to 
provide additional evidence.  For example, she was given the 
opportunity to provide testimony at May 1994 and March 1996 
hearings.  In the May 2000 remand, she was invited to submit 
additional evidence.  A September 2001 letter also advised 
her that she could submit additional evidence.  Accordingly, 
the Board finds that the notification and duty-to-assist 
provisions mandated by the VCAA and the implementing 
regulations have been satisfied in this case.  


ORDER

Entitlement to a higher initial rating for low back 
disability is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


